Citation Nr: 0909759	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death, claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1, 1956 to 
February 27, 1959, and March 25, 1959 to August 31, 1977, 
during peacetime and the Vietnam Era.  The appellant is the 
Veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which inter alia denied service 
connection for the Veteran's cause of death.  The appellant 
disagreed with such denial and subsequently perfected an 
appeal.  
   
In July 2008, the Board remanded this claim to the RO for 
additional development, including obtaining records of the 
Veteran's alleged ionizing radiation exposure.  That 
development was not completed before the case was returned to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to adjudicating the merits of the 
service connection claim for the Veteran's cause of death.

The Veteran's certificate of death reflects that he died in 
November 2000 as a result of metastatic carcinoma of unknown 
etiology.  An autopsy was not performed.  The primary site 
has not been conclusively determined, but the Veteran's 
oncologist has provided an opinion that the primary lesion 
had a bronchial origin.  See April 2004 Private Opinion 
Letter, Mid-Florida Hematology and Oncology Centers, Orange 
City, Florida.  

Claims based on exposure to ionizing radiation are entitled 
to special development when there is a contention of exposure 
to ionizing radiation and manifestation of a "radiogenic 
disease."  38 C.F.R. § 3.311(a).  This provision requires VA 
to request from the appropriate entity any available records 
concerning a veteran's alleged ionizing radiation exposure, 
to include ascertaining whether a Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) was maintained 
on his behalf.  

In the July 2008 remand, the Board noted that the RO's July 
2004 communication to the National Personnel Records Center 
(NPRC) did not request a DD Form 1141.  See M21-1MR, 
III.iii.2.D.23.c (a request for a DD Form 1141 under the 
Personnel Information Exchange System (PIES) is made under 
code "O15").  Thus, the Board remanded the appeal for 
further development of the Veteran's claimed in-service 
exposure to ionizing radiation, to include any available 
records concerning the Veteran's alleged ionizing radiation 
exposure, and ascertaining whether a DD Form 1141 was 
maintained on the Veteran's behalf.  
 
On remand, the Remand and Rating Development Team in 
Huntington, West Virginia, requested records regarding the 
Veteran's alleged ionizing radiation exposure from government 
entities, to include the NPRC.  Responses from the Department 
of the Army, U.S. Army Medical Command, Proponency Office for 
Preventive Medicine; Department of the Army, Evans Army 
Community Hospital in Fort Carson, Colorado; U.S. Army and 
Joint Services Records Research Center (JSRRC); U.S. Army 
Dosimetry Center; and Defense Threat Reduction Agency (DTRA); 
were received.  No records of the Veteran's occupational 
exposure to ionizing radiation could be located.  A response 
from the NPRC was not yet received.  

After a December 2008 Supplemental Statement of the Case 
(SSOC) was furnished to the appellant and her representative, 
the NPRC responded that no action was taken on the Remand and 
Rating Development Team's request for records concerning the 
Veteran's alleged ionizing radiation exposure, including a DD 
Form 1141, because only requests through PIES are accepted.  
See Letter from NPRC, received December 2008.  No further 
action to develop the claim was taken.   

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Initially, the RO/AMC should 
contact the NPRC through PIES and 
request any available records 
concerning the Veteran's alleged 
ionizing radiation exposure, to include 
ascertaining whether a DD Form 1141 was 
maintained on the Veteran's behalf.  As 
noted, pursuant to M21-1MR, 
III.iii.2.D.23.c, a request for a DD 
Form 1141 under PIES is made under code 
"O15."

2.  Upon completion of the above-
requested development, the RO/AMC should 
prepare a summary of the appellant's 
allegations and supporting evidence 
regarding the Veteran's exposure to 
radiation, to include his military 
occupational specialty and the types of 
weapons systems with which he was in 
contact.  Forward this summarization 
along with the Veteran's service 
treatment and personnel records (and any 
other information obtained, such as his 
DD Form 1141 and other records of 
ionizing radiation exposure) to VA's 
Under Secretary for Health for 
preparation of a dose estimate of the 
Veteran's total exposure to ionizing 
radiation in service, if any.  

3.  Thereafter, determine whether the 
claim requires any further review by the 
Under Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(b), (c).

4.  After completion of the above-
referenced development, readjudicate the 
claim.  If the claim remains denied, the 
appellant and her representative should 
be furnished a SSOC and given the 
opportunity to respond thereto.      

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




